Citation Nr: 1755561	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis with retropatellar pain syndrome since August 30, 2012.
 
2. Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis since August 30, 2012.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case was certified to the Board by the New York, New York RO.
 
The Veteran testified in August 2012 before the undersigned. A transcript of the hearing is associated with the claims file. 

In March 2015 the Board denied entitlement to ratings in excess of 10 percent for bilateral knee disabilities prior to August 30, 2012 and remanded the remaining term for evidentiary development. The case has now been returned to the Board for further appellate action. 
 

FINDINGS OF FACT

1. Since August 30, 2012, the preponderance of the evidence shows that right knee flexion was not limited to 30 degrees, extension was not limited to 15 degrees, and neither subluxation nor lateral instability were shown.
 
2. Since August 30, 2012, the preponderance of the evidence shows that left knee flexion was not limited to 30 degrees, extension was not limited to 15 degrees, and neither subluxation nor lateral instability were shown.

CONCLUSIONS OF LAW

1.  Since August 30, 2012, the criteria for a rating higher than 10 percent for right knee osteoarthritis with retropatellar pain syndrome were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2017).
 
2.  Since August 30, 2012, the criteria for a rating higher than 10 percent for left knee osteoarthritis were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds there has been substantial compliance with its March 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet. App. 268 (1998) when the examiner made the ultimate determination required by the Board's remand.) 

The Veteran asserts that since August 30, 2012, her bilateral knee disabilities have been more severe than represented by the 10 percent ratings currently assigned. The Veteran was awarded entitlement to service connection for right and left knee disabilities in October 2004 and August 2006 respectively, each rated 10 percent disabling effective April 1, 2004. On August 27, 2008 the Veteran submitted a claim for increased rating. In December 2008 VA continued the existing 10 percent evaluations and the Veteran appealed.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss, with respect to these elements. In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

During the period on appeal, the Veteran's bilateral knee disabilities have been rated under Diagnostic Codes 5260 for limitation of motion. 38 C.F.R. § 4.71a. The Veteran has been in receipt of the minimum compensable rating based on functional loss due to painful motion. 38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent rating is assigned for flexion of the knee limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is assigned for extension of the knee limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  

Separate ratings may be awarded under Diagnostic Codes 5260 and 5261 based on limitation of flexion and limitation of extension of the same joint. See VAOPGCPREC 9-2004. 

At her August 2012 Board hearing the Veteran testified that she suffered from bilateral knee pain which prevented her from standing for long periods of time, and required her to stretch her legs out when sitting down. She stated that climbing stairs was becoming more difficult. The Veteran reported that she experienced instances of knee instability, and stated that she had more knee pain when it was cold or raining. The Veteran reported that she was able to fully extend her knee, but experienced pain with knee flexion. She stated that she had not missed work due to her knee disabilities, as her job was sedentary in nature. 

The Veteran was provided a VA examination in February 2016 with regard to her knees. There, the Veteran reported bilateral knee pain when walking up stairs and with prolonged sitting with knees bent. She also reported the occasional use of a brace. The examiner measured knee range of motion as full extension to zero degrees and 130 degrees of flexion bilaterally. The examiner noted pain, to include on weight bearing, which did not contribute to additional functional impairment.  There was evidence of crepitus.  No history of recurrent subluxation was noted and joint stability was indicated to be normal. Muscle strength was 5/5 bilaterally, and there was no evidence of atrophy, or recurrent effusion.  There was no evidence of any meniscal disorder.  The examiner noted no report of flare-ups.

The February 2016 VA examination did not indicate that the Veteran's claims file had been reviewed, however a July 2016 addendum reported a full review of all folders and found that no changes, revisions, or additions to the February 2016 VA examination were warranted.

VA treatment records for the pertinent period reflect physical therapy for bilateral knee pain. In September 2012 physical therapy notes reported that the Veteran exhibited an active range of knee motion which was within normal limits bilaterally. In December 2012 the Veteran reported that her knee would sometimes lock when getting up from prolonged sitting. May 2014 VA treatment notes reported knee swelling but no "locking or giving." In August 2014, physical therapy notes reported that the Veteran's knee pain depended on how much she walked, was aggravated with "certain turns" and that she could tolerate ambulation for two to three blocks. 

No rating higher than 10 percent can be awarded for the bilateral knee disabilities based on limitation of motion during the period on appeal. See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. In this regard, no medical evidence of record supports a finding that the Veteran has exhibited knee extension limited to 15 degrees or more, or knee flexion limited to 30 degrees or less. On the contrary, the February 2016 VA examination reported flexion to 130 degrees bilaterally and no limitation of extension. 

The Veteran has reported that pain limited her knee flexion, and that pain, weakness and fatigability limited her ability to engage in prolonged physical activity and prolonged sitting. The February 2016 VA examiner expressly opined that pain was not productive of additional functional limitation. Given the examiner's expertise in the fiend of medicine the Board finds that the most probative evidence preponderates against finding that pain, weakness or fatigability were productive of functional impairment so as to approximate knee extension limited to 15 degrees or more, or knee flexion limited to 30 degrees or less.

The Board further finds that no higher or separate rating is warranted based on recurrent knee subluxation or lateral instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257. At the August 2012 Board hearing, the Veteran reported that she had experienced instances of knee instability. Medical records concerning the pertinent period are silent for complaints or treatment for instability. In December 2012 the Veteran reported occasional knee "locking" however a May 2014 treatment note reported no "locking or giving." The February 2016 VA examination reported no recurrent subluxation or lateral instability, and noted that knee stability was normal bilaterally. 

While the Veteran is competent to describe certain observed and experienced symptomatology such as pain when made in support of a claim of entitlement to a higher rating, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), her lay statements are not entitled to more weight than the objective findings rendered by trained medical professionals. See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). While the Board has considered the Veteran's contentions, she is not competent to establish on the basis of her own lay assertions, that her reported symptoms constituted "recurrent subluxation or lateral instability." Moreover, to the extent that the Veteran's knee disabilities have been manifested by instability, the evidence of record does not support that such instability was "recurrent" during the period on appeal.

The Board considered whether the Veteran may be entitled to a rating under any other diagnostic code pertaining to disabilities of the knee. In that regard, the Veteran has not asserted, and the record does not reflect any evidence of ankylosis, dislocation or removal of semilunar cartilage, nonunion of the tibia and fibula, or genu recurvatum. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263. 

The Board finds that the February 2016 VA examination is adequate to decide the issue at this time. 38 C.F.R. § 3.159 (c). That examination included an evaluation of pain on weight-bearing, and measured the ranges of motion of the opposite joints. 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016). While the examinations did not include an evaluation of both active and passive ranges of motion, the VA examination substantially complied with the requirements of 38 C.F.R. § 4.59 in its range of motion testing and reporting. In particular, the February 2016 examiner specifically noted reports of pain, and provided an opinion as to the functional effects of such pain. There is no evidence to indicate that specific active and passive range of motion testing would reveal such a substantial decrease in functional movement so as to warrant a higher rating during the period considered herein. Indeed, a September 2012 VA treatment record provided that active range of motion was within normal limits bilaterally. The Veteran has not specifically argued that the February 2016 VA examinations did not accurately represent the severity of her condition at the time. Thus, to the extent that the February 2016 VA examinations failed to contemplate active range of motion, remanding this issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case. Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

The Board has also considered the Veteran's statements, to include reports of pain, weakness and fatigability. Primarily, the Veteran has argued that such symptoms prevent her from performing prolonged physical activity, prolonged sitting and taking stairs. She has also reported that pain limits knee flexion, and that she has suffered from knee instability. The Veteran is competent to report such symptoms as she experienced them.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support higher ratings for each disability require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

Accordingly, the preponderance of the evidence is against the claim, and entitlement to ratings higher than 10 percent since August 30, 2012 is denied. 38 U.S.C. §§ 1155, 5107.


ORDER

Entitlement to a disability rating in excess of 10 percent for right knee osteoarthritis with retropatellar pain syndrome since August 30, 2012 is denied.
 
Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis since August 30, 2012 is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


